
	
		IIA
		111th CONGRESS
		2d Session
		S. J. RES. 41
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2010
			Mr. Menendez (for
			 himself, Mr. Harkin,
			 Mr. Kerry, Mr.
			 Levin, Mr. Lieberman,
			 Ms. Stabenow, Ms. Mikulski, and Mr.
			 Dodd) introduced the following joint resolution; which was read
			 twice and referred to the Committee on
			 the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States relative to equal rights for men and women.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.Equality of rights under the law shall not
				be denied or abridged by the United States or by any State on account of
				sex.
					2.The Congress shall have the power to
				enforce, by appropriate legislation, the provisions of this article.
					3.This amendment shall take effect two years
				after the date of
				ratification.
					.
		
